PER CURIAM.
The judgment is affirmed on authority of Mizrahi v. North Miami Med. Ctr., Ltd., 712 So.2d 826 (Fla. 3d DCA 1998) (on motion for rehearing), and Stewart v. Price, 704 So.2d 594 (Fla. 1st DCA 1997). We certify the *482same question of great public importance certified in Mizrahi:
Does section 768il(8), Florida Statutes (1995), which is part of Florida’s Wrongful Death Act, violate the Equal Protection Clause of the Florida and federal constitutions, in that it precludes recovery of non-pecuniary damages by a decedent’s adult children where the cause of death was medical malpractice while allowing such children to recover where the death was caused by other forms of negligence?
Mizrahi, slip op. at 2, 712 So.2d at 827.
Affirmed; question certified.
COPE and GREEN, JJ., concur.